933 So. 2d 56 (2006)
Leroy Crowder REED, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D05-4423.
District Court of Appeal of Florida, Fifth District.
May 19, 2006.
Rehearing Denied July 10, 2006.
Leroy Crowder Reed, Polk City, pro se.
No Appearance for Respondent.
PER CURIAM.
The petitioner, Leroy Crowder Reed, is in prison because he committed an armed robbery and tried to kill the owner of a small grocery store. He pointed his gun right at the man's heart, and pulled the trigger, but the gun did not go off. He later confessed to his crimes.
Reed's latest filing here is his petition for writ of certiorari, and it is a totally inappropriate use of the writ. He is also abusing the judicial process by continuing to attack his habitual felony offender sentences. *57 Consequently, he is prohibited from filing any further pro se pleadings concerning his 16-year-old case. See Isley v. State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995) ("Enough is enough"), and its progeny.
In order to conserve judicial resources, we prohibit Leroy Reed, DOC No. 625208, from filing with this Court any further pro se pleadings concerning Marion County, Fifth Judicial Circuit Court Case No. 90-297. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Any more pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat.; Simpkins v. State, 909 So. 2d 427, 428 (Fla. 5th DCA 2005).
WRIT DENIED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
PALMER, MONACO, and TORPY, JJ., concur.